Title: 8th.
From: Adams, John Quincy
To: 


       Mr. Burr preach’d to us this afternoon, a pretty good Sermon. In the evening I attended the meeting of the A B. and read an essay. Several other pieces of the same kind were presented but the Oration and forensic were omitted. Freeman requested a dismission from the Society, and it was granted: Cranch was chosen in his stead to deliver the anniversary Oration on the 12th. of next month. It was 10 o’clock before we had perform’d all our business.
       A B. N. 7.
       
        
         
          
           Oh! sovereign of the willing soul,
           Parent of sweet, and solemn-breathing airs,
           Enchanting shell! the sullen cares
           And frantic Passions, hear thy soft controul.
           
            Gray.
            
           
          
          The influence of music and Poetry, upon the human mind, have so frequently been expatiated upon, that it would be needless to attempt producing any new ideas on the subject: but we may derive entertainment and instruction, from the repetition of what has already been said, and this exercice of the mind preserves its health, and enables it to execute greater projects.
          There is something unaccountable in the human mind, by which it is obliged (if I may so express myself) to receive pleasure from harmony. It is certainly involuntary, nor can it be subjected to the laws of reason. It appears to be peculiar to the mind of man, for notwithstanding all the splendid tales told of Orpheus and Amphion, it is plain that none of the beast creation are sensible to the charms of music: if any of the domestic animals, received pleasure, from a concert of instruments, many of them have a faculty of manifesting their sensibility which certainly, would not lay dormant upon such Occasions. Sound it is well known, has a great effect upon many animals, but seldom otherwise than to strike them with terror. The generous horse, is startled at the rumbling of the drum, and roused at the clang of the trumpet: but he does not appear at all affected by instruments which convey gentler sounds, and it is plain, that martial music, instead of affording him pleasure, always terrifies him. It is not the harmony, which actuates him, but the noise.
          There are indeed birds, which by the mere strength of nature, will warble strains, scarcely to be surpassed by the most admired compositions of art. But it must be supposed that these powers are only mechanical, for those birds, that utter only harsh, disagreeable notes, are as fond of hearing themselves, as the nightengale. It is not necessary to produce many arguments in favour of a proposition, which perhaps no one would deny. Enough therefore has been said, to this Point.
          This fondness for harmony is then one of the characteristics which distinguish man from the brute creation: and it is one of the richest sources of enjoyment, that an indulgent providence has granted him. Harmony, under various forms can rouse, soften or restrain all the passions in the human breast. There is scarce a sensation in the heart, but there may be found a musical note in unison with it. I appeal to the experience of every person, whether all their passions have not been influenced by the power of harmony? 
            
             “If in the breast tumultuous joys arise,
             Music her soft assuasive voice applies.
             
             And when the soul is prest with cares
             Awakes it with enlivening airs.
             Warriors she fires, with animating sounds,
             Pours balm into the bleeding lovers wounds.”
            
            It is remarkable that this charm is rather falsified, and corrupted, among civilized nations, than perfected: its efficacy appears to be diminished in proportion to the advancement of civilization. If we carry our researches so far back as the fabulous ages of antiquity, we shall hear of its influence not only over lions, and tygers, not only over rocks and Forests, but even over the stern, unrelenting tyrant of the infernal regions. We know how far these accounts are to be credited; but at the same Time, it must convince us, to what a degree of enthusiasm the fondness for harmony was carried in those days. As soon as the light of history begins to dawn, we find the effects of music to be much diminished. Still however we hear of a Tyrtaeus, who by a song, rallies the retreating forces of Sparta, and turns the scale of victory: still we hear of an Homer deified for his verse, and that verse, consulted as an oracle upon all occasions; still we are told of a Timotheus, who “bids alternate passions, fall and rise 
            
             While at each change, the son of Libyan Jove,
             Now burns with glory, and then melts with Love,
             Now his fierce eyes, with sparkling fury glow,
             Now sighs steal out, and tears begin to flow
             Persians and greeks, like turns of nature found,
             And the worlds victor stood subdued by sound!”
            
            Yet if we examine the subject, with attention, I believe we shall have reason to conclude, that the power of music has been gradually declining to our own times. There is but one modern story which is any thing like those of antiquity concerning the influence of harmony: it is told by Dryden, in his ode to St. Cecilia.
          
           When to her organ, vocal sounds were given
           An Angel heard, and strait appear’d
           Mistaking Earth for Heaven.
          
          If such always have been, and such always must be the effects of music, what can be said of the man, who is not affected by it? Let us conclude with the great master of human nature.
          
          
           “The Man that hath no music in himself
           Nor, is not moved with concord of sweet sounds,
           Is fit for treasons, stratagems and spoils,
           The motions of his spirit are dull as night,
           And his affections dark as Erebus.”
          
         
        
       
      